Title: To Benjamin Franklin from Grey Cooper, 29 November 1780
From: Cooper, Sir Grey
To: Franklin, Benjamin


Sir,
London, Novr. 29. 1780.
I have received the Honour of your Letter, in which you acquainted me that you understood that the Health of Mr. Laurens suffered by the Closeness and Rigour of his Confinement in the Tower, & after complaining of the Harshness of this proceeding, you request me to endeavour to obtain for Mr. Laurens such a Degree of Air and Liberty as may be necessary for his Health and Comfort  The Inclosed Letter which I received from the Lieutenant Governor of the Tower, will show that I have not been inattentive to your Request, and at the same time prove that the Intelligence you receive of what passes in this Country is not always to be depended on for its accuracy & Correctness. I have the Honour to be Sir, Your most Obedient and most Humble Servant
(signed) Grey Cooper
 
Endorsed: Copy of the Answer
